 



Exhibit 10.1
CONFIRMATION

     
Date:
  May 31, 2006
 
   
To:
  Montpelier Re Holdings Ltd.
 
  Mintflower Place
 
  8 Par-La-Ville Road
 
  Hamilton HM 08
 
  Bermuda
Telefax No.:
  (441) 296-5551
Attention:
  Kip Oberting
 
   
From:
  Credit Suisse International
 
  One Cabot Square
 
  London E14 4QJ England
 
   
 
  External ID:                      – Risk ID:

Dear Sir or Madam,
The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Transaction entered into between us on the Trade
Date specified below (the “Transaction”). This Confirmation constitutes a
“Confirmation” as referred to in the Agreement specified below.
In this Confirmation, “Credit Suisse” means Credit Suisse International and
“Counterparty” means Montpelier Re Holdings Ltd.

1.   The definitions and provisions contained in the 2002 ISDA Equity
Derivatives Definitions (the “2002 Definitions”), as published by the
International Swaps and Derivatives Association, Inc. (“ISDA”), are incorporated
into this Confirmation. In the event of any inconsistency between the 2002
Definitions and this Confirmation, this Confirmation will govern. The
Transaction is a Share Forward Transaction within the meaning set forth in the
2002 Definitions.       This Confirmation shall supplement, form a part of and
be subject to an agreement (the “Agreement”) in the form of the 1992 ISDA Master
Agreement (Multicurrency—Cross Border) (the “ISDA Form”), as published by the
International Swaps and Derivatives Association, Inc., as if Credit Suisse and
Counterparty had executed the ISDA Form (without any Schedule thereto) on the
date hereof. All provisions contained in the Agreement are incorporated into and
shall govern this Confirmation except as expressly modified below. This
Confirmation evidences a complete and binding agreement between you and us as to
the terms of the Transaction and replaces any previous agreement between us with
respect to the subject matter hereof. This Confirmation shall be deemed to
supplement, form part of and be subject to the Agreement.       If there exists
any ISDA Master Agreement between Credit Suisse and Counterparty or any
confirmation or other agreement between Credit Suisse and Counterparty pursuant
to which an ISDA Master Agreement is deemed to exist between Credit Suisse and
Counterparty, then notwithstanding anything to the contrary in such ISDA Master
Agreement, such confirmation or agreement or any other agreement to which Credit
Suisse and Counterparty are parties, the Transaction shall not be considered a
Transaction under, or otherwise governed by, such existing or deemed ISDA Master
Agreement.   2.   The terms of the particular Transaction to which this
Confirmation relates are as follows:       General Terms:

     
Trade Date:
  May 31, 2006

 



--------------------------------------------------------------------------------



 



     
Effective Date:
  June 6, 2006
 
   
Seller:
  Counterparty
 
   
Buyer:
  Credit Suisse
 
   
Shares:
  The common shares, par value 1/6 cent per share, of Counterparty (the
“Issuer”) (Symbol: “MRH”).
 
   
Components:
  The Transaction will be divided into individual Components, each with the
terms set forth in this Confirmation, and, in particular, with the Number of
Shares and Valuation Date set forth in this Confirmation. The payments,
issuances and tenders for repurchase for cancellation to be made upon settlement
of the Transaction will be determined separately for each Component as if each
Component were a separate Transaction under the Agreement.
 
   
Number of Shares:
  For each Component, as provided in Annex A to this Confirmation; provided that
the Number of Shares for each Component shall be increased by 49.5374% of
(x) the sum of (1) number of Option Hedge Shares (as such term is defined in the
Underwriting Agreement dated as of the date hereof among Counterparty, Credit
Suisse and Credit Suisse Securities (USA) LLC (the “Underwriting Agreement”))
purchased by the Underwriter (as such term is defined in the Underwriting
Agreement) pursuant to Section 2 of the Underwriting Agreement, and (2) the
number of additional Additional Shares (as such term is defined in the
Underwriting Agreement) corresponding to such number of Option Hedge Shares
(such number of Additional Shares calculated based on Credit Suisse’s “delta”
hedge ratio as of the Trade Date), divided by (y) twenty (such quotient subject
to rounding by the Calculation Agent to avoid odd lots). For the avoidance of
doubt, any reference herein to “the Number of Shares” without any reference to a
particular Component means the aggregate Number of Shares for all Components.
 
   
Forward Floor Price:
  USD11.75
 
   
Forward Cap Price:
  USD18.465
 
   
Prepayment:
  Applicable with respect to Funded Components (as defined below); Not
Applicable with respect to Unfunded Components (as defined below).
 
   
 
  Seller may, at any time, upon no less than two Scheduled Trading Days prior
written notice to Buyer, designate a Currency Business Day (the “Prepayment
Date”) occurring after the Trade Date but prior to the Valuation Date for any
Component to receive from Buyer an amount equal to the Prepayment Amount for
such Component. Such notice shall indicate the Component(s) with respect to

2



--------------------------------------------------------------------------------



 



     
 
  which Seller is designating a Prepayment Date.
 
   
 
  For the avoidance of doubt, Seller may designate a Prepayment Date for a
Component for which there has previously been both a Prepayment Date and a
Repayment Date.
 
   
 
  With respect to a Funded Component for which the Prepayment Date occurs prior
to an increase in the related Number of Shares pursuant to the proviso in the
definition thereof, on the date, if any, that the Underwriter (as such term is
defined in the Underwriting Agreement) exercises its option to purchase Option
Hedge Shares (as such term is defined in the Underwriting Agreement) pursuant
Section 2 of the Underwriting Agreement, Buyer shall be deemed to have elected
an additional Prepayment, calculated with respect to a number of Shares equal to
the amount of such increase and with a Prepayment Date being the date one
Settlement Cycle following the date on which the Underwriter (as such term is
defined in the Underwriting Agreement) exercises such option.
 
   
Prepayment Amount:
  For any Component, the product of (i) the Number of Shares for such Component,
and (ii) the Present Value for such Component as of the Prepayment Date of the
Forward Floor Price.
 
   
Present Value:
  With respect to any Component, the Present Value of any amount as of any date
shall be the present value as of such date of a payment of such amount on the
scheduled Settlement Date for such Component (assuming the Valuation Date for
such Component occurs on the Scheduled Valuation Date for such Component),
calculated using a discount rate equal to the Discount Rate as of the Scheduled
Trading Day immediately preceding such date, assuming a tenor of the period of
time from and including such date to but excluding such scheduled Settlement
Date.
 
   
Discount Rate:
  As of any date, an interpolated rate for the relevant tenor specified in the
definition of “Present Value”, as determined by the Calculation Agent by
reference to the U.S. dollar LIBOR swap curve as of such date as displayed on
Bloomberg page “USSW” (or, if such page is not available or does not display
such swap curve, such other source as the Calculation Agent determines). The
Discount Rate shall be applied on an actual/360 basis.
 
   
Counterparty’s Right to Pay Repayment Amounts:
  Seller may, at any time, upon no less than two Scheduled Trading Days prior
written notice to Buyer, designate a Currency Business Day (the “Repayment
Date”) occurring after the Prepayment Date for any Component but prior to the
Valuation Date for such Component to pay to Buyer an amount equal to the
Repayment Amount for such Component. Such notice shall indicate the Component(s)
with respect to which Seller is designating a Repayment

3



--------------------------------------------------------------------------------



 



     
 
  Date.
 
   
Repayment Amount:
  For any Component, the product of (i) the Number of Shares for such Component,
and (ii) the Present Value for such Component as of the Repayment Date of the
Forward Floor Price.
 
   
Funded Component:
  Any Component with respect to which a Prepayment Date has occurred and with
respect to which a Repayment Date has not subsequently occurred.
 
   
Unfunded Component:
  Any Component that is not a Funded Component.
 
   
Variable Obligation:
  Applicable
 
   
Exchange:
  New York Stock Exchange
 
   
Related Exchanges:
  All Exchanges
 
   
Calculation Agent:
  Credit Suisse, which shall make all calculations, adjustments and
determinations in a commercially reasonable manner. Upon request by
Counterparty, the Calculation Agent shall provide Counterparty and Credit Suisse
with a schedule of all calculations, adjustments and determinations in
reasonable detail and in a timely manner, and will use reasonable efforts to
consult with Counterparty and Credit Suisse prior to making calculations,
adjustments and determinations where reasonably practicable.

Valuation:
In respect of any Component:

     
Valuation Date:
  The Scheduled Valuation Date provided in Annex A to this Confirmation (or, if
such date is not a Scheduled Trading Day, the next following Scheduled Trading
Day that is not already a Valuation Date for another Component); provided that
if that date is a Disrupted Day, the Valuation Date for such Component shall be
the first succeeding Scheduled Trading Day that is not a Disrupted Day and is
not or is not deemed to be a Valuation Date in respect of any other Component of
the Transaction hereunder; and provided further that if such Valuation Date has
not occurred pursuant to the preceding proviso as of the Final Disruption Date,
the Final Disruption Date shall be the Valuation Date for such Component
(irrespective of whether such date is a Valuation Date in respect of any other
Component for the Transaction) and, notwithstanding anything to the contrary in
this Confirmation or the 2002 Definitions, the Settlement Price for such
Valuation Date shall be the prevailing market value per Share on the Final
Disruption Date determined by the Calculation Agent in a commercially reasonable
manner. Notwithstanding the foregoing and anything to the contrary in the 2002
Definitions, if a Market Disruption

4



--------------------------------------------------------------------------------



 



     
 
  Event occurs on any Valuation Date, the Calculation Agent may determine that
such Valuation Date is a Disrupted Day only in part, in which case the
Calculation Agent shall make adjustments to the Number of Shares for the
relevant Component for which such day shall be the Valuation Date and shall
designate the Scheduled Trading Day determined in the manner described in the
immediately preceding sentence as the Valuation Date for the remaining Number of
Shares for such Component. Section 6.6 of the 2002 Definitions shall not apply
to any Valuation Date hereunder.
 
   
Final Disruption Date:
  April 12, 2007
 
   
Market Disruption Event:
  The third and fourth lines of Section 6.3(a) of the 2002 Definitions are
hereby amended by deleting the words “during the one hour period that ends at
the relevant Valuation Time” and replacing them with “at any time prior to the
relevant Valuation Time”.

Settlement Terms:
In respect of any Component:

     
Settlement Currency:
  USD
 
   
Settlement Method Election:
  Applicable; provided that Section 7.1 of the 2002 Definitions is hereby
amended by adding the phrase “Net Share Settlement (in the case of Unfunded
Components)” after “Cash Settlement” in the sixth line thereof; and provided
further that Seller may elect that more than one Settlement Method shall apply
to all Components; and provided further that the same Settlement Method or
Methods shall apply to all Components (except that if Seller elects for Net
Share Settlement to apply to any portion of all the Components, Seller shall be
deemed to have elected for Physical Settlement to apply to that portion of any
such Components that are Funded Components).
 
   

  If Seller elects for more than one Settlement Method to apply to all
Components, in the Settlement Method notice delivered pursuant to Section 7.1 of
the 2002 Definitions, Seller shall specify, as a number of the aggregate Number
of Shares, the portion of all Components to be settled by each Settlement
Method.
 
   
 
  If Seller elects for more than one Settlement Method to apply to all
Components, then each Component shall be treated, for purposes of these
Settlement Terms, as if it were more than one Component, each with a Number of
Shares equal to the applicable portion of the Number of Shares for such
Component and with the Settlement Method as specified in the Settlement Method
described in the immediately preceding sentence. For the avoidance of

5



--------------------------------------------------------------------------------



 



     
 
  doubt, the proportion of each Component to which each Settlement Method shall
apply shall be approximately equal.
 
   
Default Settlement Method:
  Physical Settlement
 
   
Electing Party:
  Counterparty
 
   
Settlement Method Election Date:
  For all Components, the date that is two Scheduled Trading Days prior to the
Scheduled Valuation Date for the first Component.
 
   
Settlement Date:
  In the case of Physical Settlement or Net Share Settlement, the date that is
one Settlement Cycle immediately following the Valuation Date.
 
   
Settlement Price:
  Notwithstanding Section 7.3 of the 2002 Definitions, the Settlement Price will
be equal to the Rule 10b-18 volume-weighted average price per Share on the
Valuation Date as displayed under the heading “Bloomberg VWAP” on Bloomberg page
“MRH.N <equity> AQR SEC” (or any successor thereto).
 
   
Net Share Settlement:
  If Net Share Settlement is applicable, then, on the Settlement Date, if the
Net Share Amount is positive, Seller shall issue to Buyer a number of Shares
equal to the Net Share Amount and Buyer shall pay to Seller an amount equal to
the aggregate par value of such Shares, and, if the Net Share Amount is
negative, Buyer shall tender for repurchase for cancellation to Seller a number
of Shares equal to the absolute value of the Net Share Amount and Seller shall
pay to buyer USD0.01. Any such issuance (or tender for repurchase for
cancellation) will be made through the relevant Clearance System to the account
of Buyer or Seller, as the case may be, specified in this Confirmation. The
provisions of Sections 9.8, 9.9, 9.10, 9.11 (subject to the provisions opposite
the caption “Representation and Agreement” below) and 9.12 of the 2002
Definitions will be applicable, except that all references in such provisions to
“Physically-Settled” shall be read to refer also to “Net Share Settled.”
 
   
Net Share Amount:
  The sum of (a) the Forward Cash Settlement Amount determined as if Cash
Settlement were applicable (and Prepayment were Not Applicable with respect to
such Component), and (b) the Adjustment Amount, divided by the Settlement Price.
The “Adjustment Amount” shall be equal to, if such Forward Cash Settlement
Amount is positive, the aggregate par value of the Net Share Amount, or, if such
Forward Cash Settlement Amount is negative, USD0.01, multiplied by -1.
 
   
Representation and Agreement:
  Notwithstanding Section 9.11 of the 2002 Definitions, the parties acknowledge
that (i) any Shares tendered by Credit Suisse for repurchase for cancellation
for USD0.01 by Counterparty (including in connection with Net Share

6



--------------------------------------------------------------------------------



 



     
 
  Settlement) will be subject to compliance with applicable law and restrictions
and limitations arising from Counterparty’s status under applicable securities
laws, and (ii) any Shares issued to Credit Suisse in return for payment of at
least the par value thereof (whether in connection with Physical Settlement or
Net Share Settlement) will be subject to restrictions and limitations under
applicable securities laws, as described in Section 4(c)(ii) below.

Share Adjustments:
In respect of any Component:

     
Method of Adjustment:
  Calculation Agent Adjustment. Notwithstanding the foregoing, any cash dividend
or distribution on the Shares, the declaration and payment of which shall be
subject to compliance with Bermuda law, whether or not extraordinary, shall be
governed by the provisions opposite the caption “Dividend Adjustment” below and
shall not be a “Potential Adjustment Event” for purposes of Section 11.2 of the
2002 Definitions.
 
   
Dividend Adjustment:
  If at any time during the period from, but excluding, the Trade Date to, and
including, the Valuation Date, an ex-dividend date for a cash dividend or
distribution occurs with respect to the Shares (an “Ex-Dividend Date”) and that
dividend or distribution is greater than or less than the Regular Dividend on a
per Share basis, then the Calculation Agent will adjust either the Forward Floor
Price or the Forward Cap Price or both to preserve the fair value of the
Transaction to the parties after taking into account such dividend or
distribution (or, if such adjustment would not so preserve such fair value, the
Calculation Agent may also adjust the Number of Shares to so preserve such fair
value). If no Ex-Dividend Date occurs within any calendar quarter (including,
without limitation, because of an inability to declare or pay dividends under
Bermuda law), Counterparty shall be deemed to have paid a cash dividend in an
amount of zero with an Ex-Dividend Date occurring on the last Exchange Business
Day of such calendar quarter.
 
   
Regular Dividend:
  USD0.075 for the first dividend or distribution on the Shares for which the
Ex-Dividend Date falls within a regular quarterly dividend period of
Counterparty, and zero for any subsequent dividend or distribution on the Shares
for which the ex-dividend date falls within the same regular quarterly dividend
period. Counterparty’s ability to declare and pay dividends will, at all times,
be subject to compliance with Bermuda law.
 
   
Excess Dividend Amount:
  For the avoidance of doubt, all references to the Excess Dividend Amount shall
be deleted from Section 8.4(b) and 9.2(a)(iii) of the 2002 Definitions.

7



--------------------------------------------------------------------------------



 



Extraordinary Events:

     
New Shares:
  In the definition of New Shares in Section 12.1(i) of the 2002 Definitions,
the text in clause (i) shall be deleted in its entirety and replaced with
“publicly quoted, traded or listed on any of the New York Stock Exchange, the
American Stock Exchange, the NASDAQ National Market or the London Stock Exchange
(or their respective successors)”.
 
   
Consequences of Merger Events:
   
 
   
     (a) Share-for-Share:
  Alternative Obligation; provided that if the relevant New Shares are quoted,
traded or listed on the London Stock Exchange, the Calculation Agent shall be
permitted to make changes to the exercise, settlement, payment or other terms of
the Transaction to preserve the fair value of the Transaction to the parties
after taking into account changes in currency relevant to the Shares and any
changes in the tax position of Credit Suisse as a result of such change in
listing.
 
   
     (b) Share-for Other:
  Cancellation and Payment, subject to Section 6(b).
 
   
     (c) Share-for-Combined:
  Component Adjustment
 
   
Tender Offer:
  Not applicable
 
   
Composition of Combined Consideration:
  Not Applicable
 
   
Nationalization, Insolvency or Delisting:
  Cancellation and Payment, subject to Section 6(b); and provided that
Section 12.6(a)(iii) of the 2002 Definitions is hereby amended by adding the
words “on the London Stock Exchange or” after the word “re-quoted” in the fourth
line thereof.
 
   
 
  In addition to the provisions of Section 12.6(a)(iii) of the 2002 Definitions,
it will also constitute a Delisting if the Shares are not immediately re-listed,
re-traded or re-quoted on any of the New York Stock Exchange, the American Stock
Exchange, the NASDAQ National Market or the London Stock Exchange (or their
respective successors); if the Shares are immediately re-listed, re-traded or
re-quoted on any such exchange or quotation system, such exchange or quotation
system shall be deemed to be the Exchange. Notwithstanding the foregoing, if
Shares are re-listed, re-traded and re-quoted on the London Stock Exchange, the
Calculation Agent shall be permitted to make changes to the exercise,
settlement, payment or other terms of the Transaction to preserve the fair value
of the Transaction to the parties after taking into account changes in currency
relevant to the Shares and any changes in the tax position of Credit Suisse
arising as a result of such occurrence.
 
   
Determining Party:
  For all applicable Extraordinary Events, Credit Suisse

8



--------------------------------------------------------------------------------



 



Additional Disruption Events:

     
Change in Law:
  Applicable; provided that (x) Section 12.9(a)(ii) of the 2002 Definitions is
hereby amended by replacing the phrase “the interpretation” in the third line
thereof with the phrase “or public announcement of the formal or informal
interpretation,” and (y) clause (Y) of Section 12.9(a)(ii) of the 2002
Definitions is hereby deleted.
 
   
Failure to Deliver:
  Applicable
 
   
Insolvency Filing:
  Applicable
 
   
Hedging Disruption:
  Not Applicable
 
   
Loss of Stock Borrow:
  Applicable; provided that the phrase “at a rate equal to or less than the
Maximum Stock Loan Rate” at the end of the definition of Loss of Stock Borrow
shall be deleted in its entirety; and provided further that Section 12.9(b)(iv)
of the 2002 Definitions is hereby amended by deleting the phrase “at a rate
equal to or less than the Maximum Stock Loan Rate” in each of the fifth and the
seventh lines thereof.
 
   
Increased Cost of Stock Borrow:
  Applicable
 
   
Initial Stock Loan Rate:
  Zero basis points.
 
   
Hedging Party:
  For all applicable Additional Disruption Events, Credit Suisse
 
   
Determining Party:
  For all applicable Additional Disruption Events, Credit Suisse

Non-Reliance:

     
Non-Reliance:
  Applicable
 
   
Agreements and Acknowledgments Regarding Hedging Activities:
  Applicable
 
   
Additional Acknowledgments:
  Applicable

3. Optional Early Termination or Settlement
          (a) At any time on or prior to the Valuation Date for any Component,
Seller may elect, by delivery of three Scheduled Trading Days prior written
notice to Buyer, to terminate such Component, in which case an Additional
Termination Event shall be deemed to have occurred in respect of which
(1) Seller shall be the sole Affected Party and (2) such Component shall be the
sole Affected Transaction.
          (b) In addition, and without limiting paragraph (a) above, at any time
on or prior to the Valuation Date for any Component, Seller may elect, by
delivery of three Scheduled Trading Days prior written notice to Buyer, to
accelerate the Valuation Date for such Component, in which case the Calculation
Agent shall adjust the applicable payment or issuance (or tender for repurchase
for cancellation) amount such that the net value

9



--------------------------------------------------------------------------------



 



to the parties of the resulting settlement equals the net value that the parties
would have owed or been entitled to, as the case may be, had Seller elected to
terminate such Component pursuant to paragraph (a) above.
          (c) Seller may, prior to electing to terminate any Component pursuant
to paragraph (a) above or accelerate the Valuation Date for any Component
pursuant to paragraph (b) above, request a quotation from the Calculation Agent
or Buyer, as applicable, as to the applicable terms of such termination or the
settlement resulting from such acceleration, as the case may be, and the
Calculation Agent and Buyer shall be bound by the terms of such quotation if
Seller then makes such election within one full Exchange Business Day; provided,
however, that if any event of the type described in the first paragraph of
Section 9 of the Underwriting Agreement occurs during such full Exchange
Business Day, neither the Calculation Agent nor Buyer shall be bound by the
terms of such quotation. For the avoidance of doubt, such quotation may be
expressed as a function of the value of the Shares as determined by the
Calculation Agent.
4. Matters relating to the Purchase of Shares and Related Matters:
          (a) Conditions to Effectiveness. The effectiveness of this
Confirmation on the Effective Date shall be subject to the following conditions:
     (i) all of the conditions set forth in Section 5 of the Underwriting
Agreement shall have been satisfied;
     (ii) the representations and warranties of Counterparty contained in the
Underwriting Agreement and any certificate delivered pursuant thereto by
Counterparty shall be true and correct on the Effective Date as if made as of
the Effective Date;
     (iii) Counterparty shall have performed all of the obligations required to
be performed by it under the Underwriting Agreement on or prior to the Effective
Date;
     (iv) all of the representations and warranties of Counterparty hereunder
and under the Agreement shall be true and correct on the Effective Date; and
     (v) Counterparty shall have performed all of the obligations required to be
performed by it hereunder and under the Agreement on or prior to the Effective
Date.
If issuance of, and payment of the par value for, the Hedge Shares (as such term
is defined in the Underwriting Agreement) shall not have occurred by the Closing
Date (as such term is defined in the Underwriting Agreement), the parties shall
have no further obligations in connection with the Transaction, other than in
respect of breaches of representations or covenants on or prior to such date.
If, for any reason, the prospectus contemplated by the Underwriting Agreement
ceases to satisfy the requirements of the Underwriting Agreement prior to the
completion by Credit Suisse, its affiliates or the other underwriters of the
sale of a number of Shares equal to the Number of Shares, plus the “Number of
Shares” as such term is defined in the Confirmation, dated as of the date
hereof, between Credit Suisse and Counterparty relating to a Share Forward
Transaction for which the initial, aggregate number of Shares underlying such
Share Forward Transaction is 7,920,000 (the “Second Confirmation”), Credit
Suisse may reduce the Number of Shares hereunder such that the Number of Shares,
plus the “Number of Shares” as such term is defined in the Second Confirmation
is equal to the number of Shares sold pursuant to the Underwriting Agreement
prior to such time, and in such event, the Calculation Agent shall make any
other commercially reasonable adjustments to the terms of the Transaction as
appropriate to preserve the fair value of the Transaction to the parties. If one
or more Suspension Days (as such term is defined in the Underwriting Agreement)
occur under the Underwriting Agreement, the Calculation Agent shall from time to
time propose to Counterparty an adjustment to the terms of the Transaction that
is appropriate to reflect any gain realized or loss suffered by Credit Suisse in
connection with its hedging activities in relation to the Transaction as a
result of such Suspension Days (it being understood and agreed by the parties
hereto and the Calculation Agent that, without limiting the generality of
Section 1.40 of the 2002 Definitions, such adjustment (1) shall be commercially
reasonable and (2) shall reflect only such gain or loss resulting solely from
its inability to hedge its position in relation to the Transaction as a result
of such Suspension Day), in which event Counterparty shall have the right to
elect, in its sole discretion, to (x) accept such adjustment, (y) so long as no
Component hereunder is a Funded Component, amend this Confirmation such that the
Transaction

10



--------------------------------------------------------------------------------



 



will be, thereafter, a Share Forward Transaction with a non-variable number of
Shares equal to Credit Suisse’s net “delta” short position with respect to the
Transaction at such time, a forward price accretion rate equal to LIBOR, a
forward price determined by the Calculation Agent to preserve the fair value of
the Transaction to the parties, an assumed regular quarterly cash dividend of
USD0.075 and unless otherwise agreed by the parties, that is consistent with the
Interpretive Letter (as defined below) (in which case the parties hereto shall
negotiate in good faith to so amend this Confirmation) or (z) reduce the Number
of Shares hereunder such that the Number of Shares, plus the “Number of Shares”
as such term is defined in the Second Confirmation, is equal to the number of
Shares sold pursuant to the Underwriting Agreement prior to such time, and, if
Counterparty makes the election set forth in clause (z), the Calculation Agent
shall make any other commercially reasonable adjustments to the terms of the
Transaction as appropriate to preserve the fair value of the Transaction to the
parties. Credit Suisse shall use commercially reasonable efforts to complete the
sale of a number of Shares equal to the Number of Shares plus the “Number of
Shares” as such term is defined in the Second Confirmation pursuant the
Underwriting Agreement prior to September 6, 2006. If Credit Suisse has not
completed such sales prior to such date, Counterparty shall have the right to
elect, in its sole discretion, at any time thereafter to reduce the Number of
Shares hereunder such that the Number of Shares, plus the “Number of Shares” as
such term is defined in the Second Confirmation, is equal to the number of
Shares sold pursuant to the Underwriting Agreement prior to such time, and, if
Counterparty makes such election, the Calculation Agent shall make any other
commercially reasonable adjustments to the terms of the Transaction as
appropriate to preserve the fair value of the Transaction to the parties.
          (b) Interpretive Letter. The parties intend for this Confirmation to
constitute a “Contract” as described in the letter dated October 6, 2003
submitted by Robert W. Reeder and Leslie N. Silverman to Paula Dubberly of the
staff of the Securities and Exchange Commission (the “Staff”) to which the Staff
responded in an interpretive letter dated October 9, 2003 (the “Interpretive
Letter”).
          (c) Agreements and Acknowledgments Regarding Shares.
     (i) Counterparty hereby represents and warrants to, and agrees with, Credit
Suisse that the Shares have been duly authorised and any Shares, when issued in
return for payment of at least the par value thereof in accordance with the
terms of the Transaction and upon delivery of a certificate therefor (or a
certified copy of the share register showing the relevant share entry to Credit
Suisse or to the order of Credit Suisse), will be validly issued, fully paid and
nonassessable (which term means that no further sums are required to be paid by
the holders thereof in connection with the issue of such Shares), and the
issuance thereof will not be subject to any preemptive or similar rights.
     (ii) Counterparty agrees and acknowledges that Credit Suisse will hedge its
exposure to the Transaction by selling, pursuant to a registration statement in
the manner contemplated by the Underwriting Agreement, Shares borrowed from
third parties, or Shares issued to Credit Suisse by Counterparty pursuant to the
Share Issuance Agreement dated as of the date hereof among Counterparty, Credit
Suisse and Credit Suisse Securities (USA) LLC, in its capacity as Collateral
Agent (as defined therein) (the “Share Issuance Agreement”), and each of Credit
Suisse and Counterparty currently believes that the Shares (up to the Number of
Shares) issued by Counterparty to Credit Suisse pursuant to the Share Issuance
Agreement or the Transaction may be used by Credit Suisse to settle such sales
or close out open Share borrowings created in the course of Credit Suisse’s
hedging activities related to its exposure under the Transaction without further
registration under the Securities Act of 1933, as amended (the “Securities
Act”), it being understood that if any such issued Shares are tendered by Credit
Suisse to Counterparty for repurchase for cancellation, subject to compliance
with applicable law, for USD0.01, then it is the current belief of the parties
that Shares subsequently issued by Counterparty to Credit Suisse may not be so
used. Accordingly, Counterparty agrees that, subject to Section 4(d), the Shares
that it first issues to Credit Suisse on or prior to the Settlement Date or Cash
Settlement Payment Date (whether in connection with settlement of the
Transaction or pursuant to a related Share issuance transaction) will not bear a
restrictive legend and that such Shares will be deposited in, and the issuance
thereof, and payment of at least the par value thereof, shall be effected
through the facilities of, the Clearance System. If Credit Suisse tenders to
Counterparty any Shares for repurchase for cancellation, subject to compliance
with applicable law, for USD0.01 pursuant to the Share Issuance Agreement, other
than pursuant to Section 5(a) of the Share Issuance Agreement, then Credit
Suisse acknowledges and agrees that any Shares issued by Counterparty to Credit
Suisse pursuant to the Transaction, plus any Shares issued by Counterparty to
Credit Suisse pursuant to the Transaction (as such term is defined in the Second
Confirmation) (in each

11



--------------------------------------------------------------------------------



 



case, after giving effect to the netting provision in Section 19 of the Share
Issuance Agreement) that, when aggregated with the number of Shares issued to
Credit Suisse, in return for payment of at least the par value thereof, pursuant
to the Share Issuance Agreement (without deduction for any Shares tendered by
Credit Suisse to Counterparty for repurchase for cancellation, subject to
compliance with applicable law, for USD0.01 pursuant to the Share Issuance
Agreement), exceed the Number of Shares, plus the Number of Shares (as such term
is defined in the Second Confirmation) will be subject to compliance with
applicable law and to restrictions on transfer under applicable securities laws,
and may only be sold, otherwise disposed of or hedged pursuant to an effective
registration statement or an exemption from the registration requirements of the
Securities Act, and, notwithstanding Section 9.11 of the 2002 Definitions, this
fact shall not constitute a breach of the representations and warranties
contained in such Section 9.11. For the avoidance of doubt, in such event
(i) Counterparty shall not be limited in its right to elect a Settlement Method
that results in such an issuance of restricted shares, (ii) Counterparty be
under no obligation to provide a registration statement or take any other action
not specifically set forth in this Confirmation or required by law or its
constituent documents in respect of any such restricted Shares, and (iii) no
liquidity or other discount shall be applied in connection with such issuance.
     (iii) Counterparty agrees not to take any action to reduce or decrease the
number of authorized and unissued Shares below the sum of the aggregate Number
of Shares, plus the total number of Shares issuable upon settlement (whether by
net share settlement or otherwise) of any other transaction or agreement to
which it is a party.
     (iv) In connection with this Confirmation and the Transaction, Credit
Suisse or its affiliate shall (A) hedge its exposure to the Transaction by
selling a number of Shares equal to the Number of Shares pursuant to the
registration statement as contemplated by the Underwriting Agreement and (B) use
any Shares issued by Counterparty to Credit Suisse, in return for payment of at
least the par value thereof, in connection with the Transaction only to settle
such sales or close out open Share borrowings created in the course of Credit
Suisse’s hedging activities related to its exposure under the Transaction.
          (d) Securities Laws Matters. If the belief of either Credit Suisse or
Counterparty stated in the first sentence of sub-paragraph (ii) of “Agreements
and Acknowledgments Regarding Shares” above changes because of a change in law
or a change in interpretation or the policy of the Securities and Exchange
Commission or its staff, or either Credit Suisse or Counterparty otherwise
determines that in its reasonable opinion any Shares to be issued to Credit
Suisse by Counterparty in return for payment of at least the par value thereof
may not be used as described under such sub-paragraph (ii) for any reason (other
than as a result Credit Suisse tendering to Counterparty any Shares for
repurchase for cancellation for USD0.01 pursuant to the Share Issuance Agreement
other than pursuant to Section 5(a) of the Share Issuance Agreement), then
Counterparty may elect that any Shares issued in return for payment of at least
the par value thereof hereunder either be (x) registered pursuant to an
effective registration statement covering public resale of such Shares
(“Registered Shares”) or (y) deemed to have been issued pursuant to the
exemption from the registration requirements of the Securities Act provided by
Section 4(2) thereof (“Restricted Shares”).
     (i) If Counterparty has elected to issue Registered Shares, Counterparty
shall have afforded Credit Suisse and its counsel and other advisers a
reasonable opportunity to conduct a due diligence investigation of Counterparty
customary in scope for underwritten equity offerings, and Counterparty and
Credit Suisse shall have executed an agreement containing such terms, covenants,
conditions, representations, warranties and indemnities substantially similar to
such provisions that are customary for underwriting agreements in underwritten
equity offerings.
     (ii) Issuance of Restricted Shares by Counterparty to Credit Suisse in
return for payment of at least the par value thereof (a “Private Placement
Settlement”) shall be effected in accordance with customary private placement
procedures with respect to such Restricted Shares reasonably acceptable to
Credit Suisse. On the date of such issuance, Counterparty shall not have taken,
or caused to be taken, any action that would make unavailable either (x) the
exemption pursuant to Section 4(2) of the Securities Act for the sale or deemed
sale by Counterparty to Credit Suisse (or any affiliate designated by Credit
Suisse) of the Restricted Shares or (y) the exemption pursuant to Section 4(1)
or Section 4(3) of the Securities Act for resales of the Restricted Shares by
Credit Suisse (or any such affiliate of Credit Suisse). Counterparty and Credit
Suisse shall execute an agreement containing customary representations,
covenants, blue sky and other governmental filings and/or

12



--------------------------------------------------------------------------------



 



registrations, indemnities to Credit Suisse, due diligence rights (for Credit
Suisse or any designated buyer of the Restricted Shares by Credit Suisse),
opinions and certificates, and such other documentation as is customary for
private placement agreements, all reasonably acceptable to Credit Suisse. In the
case of an issuance of Restricted Shares in return for payment of at least the
par value thereof, the Calculation Agent may adjust the number of Restricted
Shares to be issued to Credit Suisse hereunder in a commercially reasonable
manner to reflect the fact that such Restricted Shares may not be freely
returned to securities lenders by Credit Suisse and may only be saleable by
Credit Suisse at a discount to reflect the lack of liquidity in Restricted
Shares. Notwithstanding the Agreement or this Confirmation, the date of issuance
of such Restricted Shares shall be the Clearance System Business Day following
notice by Credit Suisse to Counterparty of the number of Restricted Shares to be
issued in return for payment of at least the par value thereof pursuant to this
clause (ii). For the avoidance of doubt, issuance of Restricted Shares in return
for payment of at least the par value thereof shall be due as set forth in the
previous sentence and not be due on the date that would otherwise be applicable.
     (iii) If Counterparty issues any Restricted Shares in return for payment of
at least the par value thereof in respect of the Transaction or any restricted
Shares in accordance with the terms of Section 3(c)(ii) hereof, Counterparty
agrees that (A) such Shares may be transferred freely among Credit Suisse and
the wholly owned direct and indirect subsidiaries of Credit Suisse’s ultimate
parent entity and (B) after the minimum “holding period” within the meaning of
Rule 144(d) under the Securities Act has elapsed, Counterparty shall promptly
remove, or cause the transfer agent for the Shares to remove, any legends
referring to any transfer restrictions from such Shares upon delivery by Credit
Suisse (or such affiliate of Credit Suisse) to Counterparty or such transfer
agent of seller’s and broker’s representation letters customarily delivered by
Credit Suisse or its affiliates in connection with resales of restricted
securities pursuant to Rule 144 under the Securities Act, each without any
further requirement for the delivery of any certificate, consent, agreement,
opinion of counsel, notice or any other document, any transfer tax stamps or
payment of any other amount or any other action by Credit Suisse (or such
affiliate of Credit Suisse).
5. Representations, Warranties and Covenants:
     (a) Each party to this Confirmation represents and warrants to the other
party that:
     (i) it is an “accredited investor” as defined in Section 2(a)(15)(ii) of
the Securities Act; and
     (ii) it is an “eligible contract participant” as defined in Section 1a(12)
of the Commodity Exchange Act, as amended (the “CEA”), and this Confirmation and
the Transaction hereunder are subject to individual negotiation by the parties
and have not been executed or traded on a “trading facility” as defined in
Section 1a(33) of the CEA.
          (b) Counterparty represents and warrants to, and agrees with, Credit
Suisse as of the date hereof (and, solely with respect to the representation and
warranty set forth in clause (b)(i) below, as of (x) the date of any election by
Seller pursuant to Section 3(a) or Section 3(b) above and (y) any date that
Counterparty notifies Credit Suisse that Net Share Settlement or Cash Settlement
applies with respect to all or a portion of all Components) that:
     (i) each of its filings under the Securities Act, the Securities Exchange
Act of 1934, as amended (the “Exchange Act”) or other applicable securities laws
that are required to be filed have been filed and that, as of the respective
dates thereof and as of the date of this representation, there is no
misstatement of material fact contained therein or omission of a material fact
required to be stated therein or necessary to make the statements made therein,
in the light of the circumstances under which they were made, not misleading;
     (ii) it has reserved and will keep available, free from preemptive rights,
out of its authorized but unissued Shares, solely for the purpose of issuance,
in return for payment of at least the par value thereof, upon settlement of the
Transaction as herein provided, the maximum number of Shares as shall then be
issuable upon settlement of the Transaction;

13



--------------------------------------------------------------------------------



 



     (iii) it is not entering into this Confirmation to create actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for Shares) or to raise or depress or otherwise manipulate the
price of the Shares (or any security convertible into or exchangeable for
Shares);
     (iv) it is entering into this Confirmation and the Transaction in good
faith, not as part of a plan or scheme to evade the prohibitions of Rule 10b-5
under the Exchange Act, and it has not entered into or altered any hedging
transaction relating to the Shares corresponding to or offsetting the
Transaction;
     (v) it is not and, after giving effect to the transactions contemplated
hereby, will not be required to register as an “investment company” as such term
is defined in the Investment Company Act of 1940, as amended; and
     (vi) it is eligible to conduct a primary offering of Shares on Form S-3,
the offering contemplated by the Underwriting Agreement complies with Rule 415
under the Securities Act, and the Shares are “actively traded” as defined in
Rule 101(c)(1) of Regulation M (“Regulation M”) promulgated under the Exchange
Act.
     (c) In connection with this Confirmation and the Transaction, Counterparty
agrees that:
     (i) it shall not enter into or alter any hedging transaction relating to
the Shares corresponding to or offsetting the Transaction; and
     (ii) it shall use its best efforts, upon obtaining knowledge of the
occurrence of any event that would, with the giving of notice, the passage of
time or the satisfaction of any condition, constitute an Event of Default, a
Potential Event of Default, a Termination Event in respect of which it is an
Affected Party, a Potential Adjustment Event, an Extraordinary Event or an
Additional Disruption Event, to notify Credit Suisse within one Scheduled
Trading Day of the occurrence of obtaining such knowledge; provided that
(x) Counterparty shall have no duty or obligation to investigate, or inquire
about, the occurrence of any such event; (y) any failure to so notify Credit
Suisse shall not result in any increased liability on the part of Counterparty
nor shall it be, or deemed to be, a waiver by Counterparty of any of its rights
hereunder; and (z) any failure to so notify Credit Suisse shall not constitute
an Event of Default.
     (iii) if Counterparty elects Cash Settlement or Net Share Settlement
pursuant to the provisions under the heading “Settlement Terms,” in Section 2
above, it shall not engage in any “distribution” (as defined in Regulation M)
during the period starting on the Initial Averaging Date and ending on the
Valuation Date.
          (d) Counterparty represents and warrants to Credit Suisse as of the
date hereof, and as of any date on which Counterparty makes payment to Credit
Suisse in connection with any Cash Settlement hereunder, that it is solvent and
able to pay its debts as they come due, with assets having a fair value greater
than liabilities and with capital sufficient to carry on the business in which
it engages through its wholly-owned operating subsidiary, Montpelier Reinsurance
Ltd.
          (e) Credit Suisse represents and warrants to Counterparty that (a) it
is an unlimited liability company organized under U.K. law, (b) its sole direct
shareholders are Credit Suisse, a Swiss banking company, International Holding
AG, a Swiss Aktiengesellschaft, and Credit Suisse Group, a Swiss
Aktiengesellschaft, (c) none of Credit Suisse’s direct or indirect shareholders
in the Credit Suisse group is a “U.S. person” as that term is defined in section
7701(a)(30) of the Internal Revenue Code of 1986, as amended, and (d) Credit
Suisse and its affiliates have not granted any “U.S. person” (as so defined) an
option to buy 10 percent or more of the stock of Credit Suisse or its direct and
indirect shareholders in the Credit Suisse group.

14



--------------------------------------------------------------------------------



 



6. Miscellaneous:
          (a) Early Termination. The parties agree that, notwithstanding the
definition of Settlement Amount in the Agreement, for purposes of Section 6(e)
of the Agreement, Second Method and Loss will apply to the Transaction. For
purposes of this Confirmation, “Termination Currency” means United States
Dollars.
          (b) Payment on Early Termination and on Certain Extraordinary Events.
          If, subject to Section 6(c) below, one party owes the other party any
amount in connection with the Transaction pursuant to Section 12.7 or 12.9 of
the 2002 Definitions (except in the case of an Extraordinary Event in which the
consideration or proceeds to be paid to holders of Shares as a result of such
event consists solely of cash) or pursuant to Section 6(d)(ii) of the Agreement
(a “Payment Obligation”), then, in lieu of either party fulfilling such Payment
Obligation, Issuer shall have the right, in its sole discretion, to satisfy any
such Payment Obligation, or to require Credit Suisse satisfy any such Payment
Obligation, as the case may be, by issuing for payment of at least the par value
thereof, or requiring Credit Suisse to tender for repurchase for cancellation
for USD0.01, as the case may be, a number of Termination Delivery Units (as
defined below) having a cash value equal to the amount of such Payment
Obligation (such number of Termination Delivery Units to be issued (or tendered
for repurchase for cancellation) to be determined by the Calculation Agent as
the number of whole Termination Delivery Units that could be sold or purchased,
as the case may be, over a commercially reasonable period of time to generate
proceeds equal to the cash equivalent of such Payment Obligation or with the
cash equivalent of such Payment Obligation, as the case may be). Such issuance
(or tender for repurchase for cancellation) and payment shall be made on the
third Scheduled Trading Day (or, if such day is not both a Clearance System
Business Day and a Currency Business Day, the next following Scheduled Trading
Day that is both such days) immediately following the date on which such Payment
Obligation would have been due. Notwithstanding anything to the contrary in the
Agreement, for purpose of determining the Payment Obligation, the Transaction
shall be deemed to be the only Transaction under the Agreement.
“Termination Delivery Unit” means (A) in the case of a Termination Event, an
Event of Default or an Extraordinary Event (other than an Insolvency,
Nationalization or Merger Event), one Share or (B) in the case of an Insolvency,
Nationalization or Merger Event, a unit consisting of the number or amount of
each type of property received by a holder of one Share (without consideration
of any requirement to pay cash or other consideration in lieu of fractional
amounts of any securities) in such Insolvency, Nationalization or Merger Event.
If a Termination Delivery Unit consists of property other than cash or New
Shares and Counterparty provides irrevocable written notice to the Calculation
Agent on or prior to the Closing Date that it elects to deliver cash, New Shares
or a combination thereof (in such proportion as Counterparty designates) in lieu
of such other property, the Calculation Agent will replace such property with
cash, New Shares or a combination thereof as components of a Termination
Delivery Unit in such amounts, as determined by the Calculation Agent, as shall
have a value equal to the value of the property so replaced. If such Insolvency,
Nationalization or Merger Event involves a choice of consideration to be
received by holders, such holder shall be deemed to have elected to receive the
maximum possible amount of cash.
          (c) Set-Off and Netting. Credit Suisse agrees not to set-off or net
amounts due from Counterparty with respect to the Transaction against amounts
due from Credit Suisse to Counterparty under obligations other than Equity
Contracts. Notwithstanding the foregoing, Credit Suisse and Counterparty shall
be entitled to set off and net any obligation of Credit Suisse to tender Shares
to Counterparty for repurchase for cancellation for USD0.01 under the Share
Issuance Agreement, against any obligation of Counterparty to issue Shares to
Credit Suisse hereunder in return for payment of at least the par value thereof.
Section 2(c) of the Agreement as it applies to payments due with respect to the
Transaction shall remain in effect and is not subject to the first sentence of
this provision. In addition, upon the occurrence of an Event of Default of the
type described in paragraph (vii) of Section 5(a) of the Agreement with respect
to either party as the Defaulting Party (“X”), the other party (“Y”) will have
the right (but not be obliged) without prior notice to X or any other person to
set-off or apply any obligation of X (if X is Counterparty, under an Equity
Contract) owed to Y (whether or not matured or contingent and whether or not
arising under this Confirmation, and regardless of the currency, place of
payment or booking office of the obligation) against any obligation of Y (if X
is Counterparty, under an Equity Contract) owed to X (whether or not matured or
contingent and whether or not arising under this Confirmation, and regardless of
the currency, place of payment or booking office of the obligation). Y will give
notice to the other party of any set-off

15



--------------------------------------------------------------------------------



 




or application effected under this provision. “Equity Contract” shall mean for
purposes of this provision any transaction relating to Shares between X and Y
that qualifies as ‘equity’ under applicable accounting rules. Amounts (or the
relevant portion of such amounts) subject to set-off may be converted by Y into
the Termination Currency at the rate of exchange at which such party would be
able, acting in a reasonable manner and in good faith, to purchase the relevant
amount of such currency. If any obligation is unascertained, Y may in good faith
estimate that obligation and set-off in respect of the estimate, subject to the
relevant party accounting to the other when the obligation is ascertained.
Nothing in this provision shall be effective to create a charge or other
security interest. This provision shall be without prejudice and in addition to
any right of set-off, combination of accounts, lien or other right to which any
party is at any time otherwise entitled (whether by operation of law, contract
or otherwise).
          (d) Maximum Share Delivery. Notwithstanding any other provision of
this Confirmation, in no event will Counterparty be required to issue hereunder,
in return for payment of at least the par value thereof, whether pursuant to
Physical Settlement, Net Share Settlement, Private Placement Settlement or
otherwise, more than two times the Number of Shares to Credit Suisse in the
aggregate.
          (e) Status of Claims in Bankruptcy. Credit Suisse acknowledges and
agrees that this Confirmation is not intended to convey to Credit Suisse rights
with respect to the transactions contemplated hereby that are senior to the
claims of common shareholders in a winding up of Counterparty; provided,
however, that nothing herein shall limit or shall be deemed to limit Credit
Suisse’s right to pursue remedies in the event of a breach by Counterparty of
its obligations and agreements with respect to this Confirmation and the
Agreement.
          (f) No Collateral. Notwithstanding any provision of this Confirmation
or the Agreement, or any other agreement between the parties, to the contrary,
the obligations of Counterparty under the Transaction is not secured by any
collateral. Without limiting the generality of the foregoing, if the Agreement
or any other agreement between the parties includes an ISDA Credit Support Annex
or other agreement pursuant to which Counterparty collateralizes obligations to
Credit Suisse, then the obligations of Counterparty hereunder will not be
considered to be obligations under such Credit Support Annex or other agreement
pursuant to which Counterparty collateralizes obligations to Credit Suisse, and
the Transaction shall be disregarded for purposes of calculating any Exposure or
similar term thereunder.
          (g) Additional Share Issuance. If at any time Counterparty shall be
required to pay any amount in cash to Credit Suisse pursuant to any provision
hereunder or under the Agreement (other than pursuant to Section 12.7 or 12.9 of
the 2002 Definitions or Section 6(d)(ii) of the Agreement), Counterparty may,
upon prior written notice to Credit Suisse, in lieu of making such cash payment
to Credit Suisse, issue a number of Shares (“Additional Shares”) with an
aggregate value, as determined by the Calculation Agent based on the closing
price of the Shares on the Exchange on the immediately preceding Exchange
Business Day, equal to the amount of such cash payment plus the aggregate par
value of the Additional Shares, in return for a payment of such aggregate par
value. The parties acknowledge that any Additional Shares so issued will not be
registered for resale under applicable securities laws, and as a result the
value thereof so determined by the Calculation Agent will reflect a commercially
reasonable illiquidity discount. If, after using commercially reasonable
efforts, Credit Suisse cannot sell the Additional Shares so received from
Counterparty so as to generate proceeds to Credit Suisse in an amount equal to
the amount of the cash payment otherwise owed by Counterparty, Counterparty
shall, upon request, issue Additional Shares to Credit Suisse from time to time,
in return for a payment of the aggregate par value of such Shares, until such
time as the aggregate proceeds from sales effected by Credit Suisse in a
commercially reasonable manner of all Additional Shares equals the amount of
such cash payment, plus such aggregate par value. Credit Suisse agrees that upon
so generating an aggregate amount in proceeds from sales of Additional Shares
equal to the amount of such cash payment, plus such aggregate par value, Credit
Suisse shall promptly pay to Counterparty any amount of such proceeds in excess
of such amount, and tender for repurchase for cancellation to Counterparty any
unsold Additional Shares in return for a payment of USD0.01.
          (h) Assignment. The rights and duties under this Confirmation may not
be assigned or transferred by any party hereto without the prior written consent
of the other parties hereto, such consent not to be unreasonably withheld;
provided that Credit Suisse may assign or transfer any of its rights or duties
hereunder to Credit Suisse’s ultimate parent entity or any directly or
indirectly wholly-owned subsidiary of Credit Suisse’s ultimate parent entity (a
“Permitted Transferee”) without the prior written consent of Counterparty, so
long as the senior unsecured debt rating (“Credit Rating”) of such Permitted
Transferee (or any guarantor of its obligations

16



--------------------------------------------------------------------------------



 



under the Transaction) is equal to or greater than the Credit Rating of Credit
Suisse, as specified by each of Standard and Poor’s Rating Services and Moody’s
Investor Service, Inc., at the time of such assignment or transfer; provided
further that a Permitted Transferee does not include (a) an entity that is a
“U.S. person” within the meaning of section 7701(a)(3) of the Internal Revenue
Code of 1986, as amended, (b) an entity that has any direct or indirect
shareholder in the Credit Suisse group that is a U.S. person (as so defined), or
(c) an entity, if Credit Suisse or its affiliates have granted any U.S. person
(as so defined) an option to buy 10 percent or more of the stock of such entity
or any direct or indirect shareholder in the Credit Suisse group of such entity.
In connection with any assignment or transfer pursuant to the first proviso to
the immediately preceding sentence, the guarantee of any guarantor of the
relevant transferee’s obligations under the Transaction shall constitute a
Credit Support Document under Agreement. In addition, if, subsequent to any
assignment or transfer pursuant to the first proviso to the immediately
preceding sentence, the Credit Rating of such Permitted Transferee falls below
that of Credit Suisse, such Permitted Transferee shall further assign and
transfer its rights and duties under this Confirmation to another Permitted
Transferee with a Credit Rating (or whose obligations under the Transaction are
guaranteed by a guarantor with a Credit Rating) equal to or greater than the
Credit Rating of Credit Suisse within 30 calendar days.
          (i) Designation by Credit Suisse. Notwithstanding any other provision
in this Confirmation to the contrary requiring or allowing Credit Suisse to
purchase, sell, receive, tender for repurchase for cancellation or deliver any
Shares or other securities to or from Counterparty, Credit Suisse may designate
any of its affiliates to purchase, sell, receive or tender for repurchase for
cancellation such Shares or other securities and otherwise to perform Credit
Suisse’s obligations in respect of the Transaction and any such designee may
assume such obligations. Credit Suisse shall be discharged of its obligations to
Counterparty to the extent of any such performance.
          (j) Severability; Illegality. If compliance by either party with any
provision of the Transaction would be unenforceable or illegal, (i) the parties
shall negotiate in good faith to resolve such unenforceability or illegality in
a manner that preserves the economic benefits of the transactions contemplated
hereby and (ii) the other provisions of the Transaction shall not be
invalidated, but shall remain in full force and effect.
          (k) Waiver of Trial by Jury. Each party waives, to the fullest extent
permitted by applicable law, any right it may have to a trial by jury in respect
of any suit, action or proceeding relating to this Confirmation. Each party
(a) certifies that no representative, agent or attorney of the other party has
represented, expressly or otherwise, that such other party would not, in the
event of such a suit action or proceeding, seek to enforce the foregoing waiver
and (b) acknowledges that it and the other party have been induced to enter into
this Confirmation by, among other things, the mutual waivers and certifications
in this Section.
          (l) Governing Law; Submission to Jurisdiction. THE AGREEMENT AND THIS
CONFIRMATION AND ALL DISPUTES ARISING THEREFROM AND RELATED THERETO WILL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
WITHOUT REFERENCE TO CHOICE OF LAW DOCTRINE. EACH PARTY HEREBY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF U.S. FEDERAL AND NEW YORK STATE COURTS SITTING IN THE
BOROUGH OF MANHATTAN, NEW YORK CITY IN CONNECTION WITH ALL PROCEEDINGS ARISING
OUT OF OR RELATING TO THE AGREEMENT AND THIS CONFIRMATION.
          (m) Third Party Rights. This Confirmation is not intended and shall
not be construed to create any rights in any person other than Counterparty,
Credit Suisse and their respective successors and assigns and no other person
shall assert any rights as third-party beneficiary hereunder. Whenever any of
the parties hereto is referred to, such reference shall be deemed to include the
successors and assigns of such party. All the covenants and agreements herein
contained by or on behalf of Counterparty and Credit Suisse shall bind, and
inure to the benefit of, their respective successors and assigns whether so
expressed or not.
          (n) Waiver of Rights. Any provision of this Confirmation may be waived
if, and only if, such waiver is in writing and signed by the party against whom
the waiver is to be effective.

17



--------------------------------------------------------------------------------



 



          (o) 10b5-1. The parties intend for any settlement hereof to comply
with the requirements of Rule 10b5-1(c)(1)(i)(A) under the Exchange Act and this
Confirmation to constitute a binding contract or instruction satisfying the
requirements of 10b5-1(c) and to be interpreted to comply with the requirements
of Rule 10b5-1(c).
          (p) Beneficial Ownership. Notwithstanding anything to the contrary in
the Agreement or this Confirmation, in no event shall Credit Suisse be entitled
to receive, or shall be deemed to receive, any Shares if, upon such receipt of
such Shares by Credit Suisse, the “beneficial ownership” (within the meaning of
Section 16 of the Exchange Act and the rules promulgated thereunder) of Credit
Suisse’s ultimate parent entity would be equal to or greater than 9% or more of
the issued and outstanding Shares. If any issuance owed to Credit Suisse
hereunder is not made, in whole or in part, as a result of this provision,
Counterparty’s obligation to effect such issuance shall not be extinguished and
Counterparty shall effect such issuance as promptly as practicable after, but in
no event later than one Exchange Business Day after, Credit Suisse gives notice
to Counterparty that such issuance would not result in Credit Suisse directly or
indirectly so beneficially owning in excess of 9% of the issued and outstanding
Shares.
7. Addresses for Notice:

         
 
  If to Credit Suisse:   One Cabot Square
 
      London E14 4QJ England
 
      Attn: Kevin Studd, Managing Director—Legal Department
 
      Telephone: 44 20 7888 1605
 
      Facsimile No.: 44 20 7888 4603
 
       
 
  With a copy to:   Credit Suisse International
 
      c/o Credit Suisse Securities (USA) LLC
 
      Eleven Madison Avenue, 9th Floor
 
      New York, NY 10010
 
      Attn: Senior Legal Officer
 
      Tel: (212) 538-2616
 
      Fax: (212) 325-8282
 
       
 
  If to Counterparty:   Montpelier Re Holdings Ltd.
 
      Mintflower Place
 
      8 Par-La-Ville Road
 
      Hamilton HM 08
 
      Bermuda
 
      Attn: Kip Oberting
 
      Tel: (441) 278-5018
 
      Fax: (441) 296-5551

8. Accounts for Payment:

         
 
  To Credit Suisse:   CS To Advise.
 
       
 
  To Counterparty:   MRH To Advise.

9. Issuance Instructions:

              Unless otherwise directed in writing, any Share to be issued
hereunder shall be issued as follows:
 
       
 
  To Credit Suisse:   To be advised.
 
       
 
  To Counterparty:   To be advised.

18



--------------------------------------------------------------------------------



 



            Yours sincerely,


CREDIT SUISSE INTERNATIONAL
      By:   /s/ Edmond Curtin         Name:   Edmond Curtin        Title:  
Managing Director     

                  By:   /s/ David Bonham         Name:   David Bonham       
Title:   Director     

Confirmed as of the date first above written:
MONTPELIER RE HOLDINGS LTD.

         
By:
  /s/ Kernan V. Oberting
 
Name: Kernan V. Oberting    
 
  Title: Chief Financial Officer    

Our Reference Number: External ID:                     / Risk ID:

 



--------------------------------------------------------------------------------



 



ANNEX A
For each Component of the Transaction, the Number of Shares and Valuation Date
is set forth below.

          Component Number   Number of Shares   Scheduled Valuation Date 1.  
388,740   March 5, 2007 2.   388,740   March 6, 2007 3.   388,740   March 7,
2007 4.   388,740   March 8, 2007 5.   388,740   March 9, 2007 6.   388,740  
March 12, 2007 7.   388,740   March 13, 2007 8.   388,740   March 14, 2007 9.  
388,740   March 15, 2007 10.   388,740   March 16, 2007 11.   388,740  
March 19, 2007 12.   388,740   March 20, 2007 13.   388,740   March 21, 2007 14.
  388,740   March 22, 2007 15.   388,740   March 23, 2007 16.   388,740  
March 26, 2007 17.   388,740   March 27, 2007 18.   388,740   March 28, 2007 19.
  388,740   March 29, 2007 20.   388,740   March 30, 2007

A-1

 